ORDER

PER CURIAM.
AND NOW, this 3rd day of September, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Whether Baldwin v. City of Philadelphia, 99 Pa. 164, 1881 WL 13869 (1881), which held Pa. Const, art. III, § 13, now § 27, did not apply to a municipal ordinance that changed a public officer’s compensation mid-term, should be reversed.
(2) Whether Pa. Const, art. III, § 27 prohibits mid-term compensation changes for elected municipal officers by means of a municipal ordinance.